Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019, 8/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

The opening sentence “Embodiments of the present disclosure provide an unmanned aerial vehicle (UAV) vision system.” is improper.

Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

In Paragraph [0061] of the specification of the present application PG PUB NO. US 20200141771 A1, Line 4-5 recites, “a positioning cap 151” and again Line 9 recites, “the through hole 151”.
In Paragraph [0076] of the specification of the present application PG PUB NO. US 20200141771 A1, Line 2-3 recites, “a plurality of reinforcing plates 113” and again in Line 7 recites, “the plurality of reinforcing plates 123”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinney in the US Patent Application Publication Number US 20090138140 A1 in view of Master Masao Ishiyama 496 Oaza Daizen et al. (Hereinafter “Ishiyama”) in the Publication Number JP H0453371 U (1992-05-07).


Regarding claim 1, Pinney teaches an unmanned aerial vehicle (UAV) vision system [24] (sensor systems, and more particularly relates to a linear sensor system for use in a vehicle, such as an aircraft; Paragraph [0002] Line 1-3; FIG. 1 to FIG. 4 illustrate a vehicular sensor system; Paragraph [0015] Line 1; FIG. 1 illustrates an unmanned aerial vehicle (UAV) according to one embodiment of the present invention; Paragraph [0017] Line 1-2) comprising:
a mounting base [12] (Main duct 12 as the mounting base) (Referring to FIGS. 1 and 2, the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof.; Paragraph [0020] Line 1-3);
a vision support [38] fixed to the mounting base [12] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38; Paragraph [0021] Line 1-3; Referring to FIGS. 1 and 2, the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof; Paragraph [0020] Line 1-3; Sensor system 24 is connected to the duct 12 and sensor array includes a sensor support 38. Figure 1 shows a vision support 38 fixed to the mounting bas 12 (as the main duct));
two vision sensors [40-46] mounted on the vision support [38] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38, four sensor assemblies 40-46; Paragraph [0021] Line 1-4; Each of the sensor assemblies 40-46 includes a sensor device 54 with unique electromagnetic utilities and capabilities. For example, the sensor devices 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF).; Paragraph [0023] Line 1-5; sensor can be camera and therefore the sensor is a vision sensor);
window disposed on the mounting base [12] (Referring FIGS. 2-4, the sensor assemblies 40-46 are arranged such that the fields of view 58 thereof are directed through the window 34 on the housing 28 and used for various purposes depending on the particular types of sensor devices 54 installed; Paragraph [0028] Line 1-5); and
the vision support [38] is configured to fix the two vision sensors [40-46] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38, four sensor assemblies 40-46; Paragraph [0021] Line 1-4; The sensor assemblies (or sensors) 40-46 are linearly arranged on one side (e.g., upper) of the support 38 and each include a spindle 52 that is rotatably coupled to support 38 and a sensor (or electromagnetic) device 54 mounted atop the spindle 52. Each of the sensor assemblies 40-46 is thus coupled to the support 38 to rotate about sensor axes 56 that extend along the z-axis and are substantially co-planar; Paragraph [0022] Line 1-7), 
the two vision sensors [40-46] are respectively exposed from the windows [34] (Referring FIGS. 2-4, the sensor assemblies 40-46 are arranged such that the fields of view 58 thereof are directed through the window 34 on the housing 28 and used for various purposes depending on the particular types of sensor devices 54 installed; Paragraph [0028] Line 1-5; each camera is exposed from one window therefore plurality of cameras exposed from plurality of windows).
Pinney fails to teach that the mounting base [12] including a first positioning fixing structure; two vision sensors exposed from two sensor; an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure, wherein the vision support includes the second positioning fixing structure, and the second positioning fixing structure fits with the first positioning fixing structure.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), wherein each camera [2] is included in each window [9] (Figure1), wherein
the mounting base (sensor substrate as the mounting base) including a first positioning fixing structure [8] (filter case as the first position fixing structure as it fixes the position of the camera) (The illustrated embodiment illustrates the case of a color CCD camera, and for that purpose, a filter case 8 including an optical crystal filter 7 is provided. That is, the filter case 8 has a tubular portion 9 for accommodating the optical crystal filter 7, and has a recess 10 for accommodating the image pickup device package 2 on the back surface of the tubular portion 9; Page 3 Line 20-25);
an elastic washer [14] (elastic material 14 as the elastic washer) disposed between an annular slot being formed between the first positioning fixing structure [8] and a second positioning fixing structure [6] (interposition plate 6 as the second position fixing structure) (the rectangular elastic material 1 4 is fitted to the inner surface (recess 10) of the filter case 8 arranged in the camera front 1, and the image sensor package is inside the elastic material 1 4. 2 is press-fitted; Page 3 Line 27-29; Reference numeral 6 denotes an interposition plate interposed between the image pickup element package 2 and the image pickup board 4 during the soldering, and the interposition plate 6 allows the image pickup element package 2 to be attached to the image pickup substrate; Page 3 Line 15-18), wherein
the vision support (the support where the camera is placed is the vision support) includes the second positioning fixing structure ([6] (interposition plate 6 as the second position fixing structure) as it fix the position of the camera 2), and the second positioning fixing structure [6] fits with the first positioning fixing structure [8] (That is, the filter case 8 has a tubular portion 9 for accommodating the optical crystal filter 7, and has a recess 10 for accommodating the image pickup device package 2 on the back surface of the tubular portion 9. In the case of the embodiment, the center of the recess 10 is aligned with the optical axis 10; Page 3 Line 22-25; therefore, second position fixing structure 6 fits with the first position fixing structure 8; Figure 2). The purpose of doing so is to press-fit the sensor assembly, to align its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a first positioning fixing structure, an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure provides press-fit the sensor assembly, aligns its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position (Page 3 Line 26-31) therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other (Page 3 Line 4-8).


Regarding claim 2, Pinney fails to teach an UAV vision system, further includes: a fastener arranged to pass through the second positioning fixing structure and being fixed in the first positioning fixing structure to fix the vision support on the mounting base.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), further includes: 
a fastener [16] arranged to pass through the second positioning fixing structure [6] and being fixed in the first positioning fixing structure [8] to fix the vision support on the mounting base (Then, the screw 16 is inserted into the stupid hole 1 5 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 1 7 formed in the interposition plate 6. Due to this butterfly, the image sensor package 2 is press-fitted into the elastic material 14 and receives the restored elastic force from the elastic material 14 on the outer periphery thereof, and the image pickup completion package 2 is placed in the reference position (designed mounting) that should be originally. Position) is brought to. In the embodiment, since the center of the image sensor package 2 is provided so as to coincide with; Page 4 Line 3-10). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a first positioning fixing structure, an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure provides press-fit the sensor assembly, aligns its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position (Page 3 Line 26-31) therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other (Page 3 Line 4-8).

Regarding claim 3, Pinney fails to teach an UAV vision system, wherein the first positioning fixing structure includes a fixing post with a fixing hole, the second positioning fixing structure includes a positioning cap sleeved placed on the fixing post and the positioning cap having a through hole, the fixing hole being coaxial with the through hole, the fastener goes through the through hole and is fixed in the fixing hole, and the elastic washer is housed in the positioning cap.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the first positioning fixing structure [8] includes a fixing post with a fixing hole [15], the second positioning fixing structure [6] includes a positioning cap sleeved placed on the fixing post [16] and the positioning cap having a through hole [17], the fixing hole [15] being coaxial with the through hole [17] (Figure 2), the fastener [16] goes through the through hole [17] and is fixed in the fixing hole [15], and the elastic washer [14] is housed in the positioning cap (Then, the screw 16 is inserted into the stupid hole 15 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 17 formed in the interposition plate 6. Due to this butterfly, the image sensor package 2 is press-fitted into the elastic material 14 and receives the restored elastic force from the elastic material 14 on the outer periphery thereof, and the image pickup completion package 2 is placed in the reference position (designed mounting) that should be originally. Position) is brought to; Page 4 Line 3-9). The purpose of doing so is to press fit the image sensor into the elastic material and to receive the restored elastic force from the elastic material on the outer periphery thereof, and the image pickup completion package is placed in the reference position (designed mounting) that should be originally. Position) is brought to.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a fixing post with a fixing hole and a through hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof, and the image pickup completion package is placed in the reference position (designed mounting) that should be originally. Position) is brought to (Page 4 Line 3-9).


Regarding claim 4, Pinney fails to teach an UAV vision system, wherein a gap is formed between the fastener and an inner wall of the through hole.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein a gap is formed between the fastener [16] and an inner wall of the through hole [17] (Figure 2 shows a gap is formed between the fastener and an inner wall of the through hole). The purpose of doing so is to press fit the image sensor into the elastic material and to receive the restored elastic force from the elastic material on the outer periphery thereof.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to form a gap between the fastener and an inner wall of the through hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).
.
Regarding claim 5, Pinney fails to teach an UAV vision system, wherein the fastener is a bolt and the fixing hole is a screw hole.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the fastener [16] is a bolt and the fixing hole is a screw hole [15] (Then, the screw 16 is inserted into the stupid hole 1 5 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 1 7 formed in the interposition plate 6; Page 4 Line 3-6; Figure 2 shows the fastener [16] is a bolt/screw and the fixing hole is a screw hole [15]). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a bolt and the fixing hole as a screw hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).
.
Regarding claim 6, Pinney fails to teach an UAV vision system, wherein the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts (Figure 2 shows that the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include two fixing post and to arrange the two fixing posts being spaced apart and in parallel press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).

Regarding claim 7, Pinney fails to teach an UAV vision system, wherein the vision support includes a Stiffener structure connecting the second positioning fixing structure, and the Stiffener structure includes a plurality of ribs being spaced apart.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the vision support includes a Stiffener structure [13] (elastic member 13 as the stiffener) connecting the second positioning fixing structure (Figure 2 shows the vision support includes a Stiffener structure [13] (elastic member 13 as the stiffener) connecting the second positioning fixing structure 6), and the Stiffener structure includes a plurality of ribs being spaced apart (Plurality of ribs shown in Figure 3). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a Stiffener structure connecting the second positioning fixing structure press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).


Regarding claim 8, Pinney teaches an UAV vision system, wherein 
the mounting base [12] includes a plurality of side plates respectively connected and a bottom plate, and a receiving groove arranged to receive and mount the vision support formed between the plurality of side plates and the bottom plate (Figure 1: Modified Figure 1 of Pinney below shows that the mounting base [12] includes a plurality of side plates respectively connected and a bottom plate, and a receiving groove arranged to receive and mount the vision support formed between the plurality of side plates and the bottom plate); one of the plurality of side plates includes the two windows being spaced apart (Pinney discloses window however Pinney does not disclose two window however Ishiyama discloses each sensor includes one window therefore Pinney discloses plurality of sensor and in view of Ishiyama Pinney discloses one sensor has one window and therefore plurality of windows).

    PNG
    media_image1.png
    620
    785
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Pinney

Pinney fails to teach the fixing post extends upward from the bottom plate and is positioned between the two windows.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the fixing post extends upward from the bottom plate and is positioned between the two windows (Figure 2 shows the fixing post extends upward from the bottom plate and is positioned between the two windows). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to extend the fixing post upward from the bottom plate and to position between the two windows press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).

Regarding claim 10, Pinney teaches an unmanned aerial vehicle (UAV) (FIG. 1 illustrates an unmanned aerial vehicle (UAV) according to one embodiment of the present invention; Paragraph [0017] Line 1-2) including 
an upper housing [28] (the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof.; Paragraph [0020] Line 1-3; Figure 1 and Figure 2) and
a vision system [24] (sensor systems, and more particularly relates to a linear sensor system for use in a vehicle, such as an aircraft; Paragraph [0002] Line 1-3; FIG. 1 to FIG. 4 illustrate a vehicular sensor system; Paragraph [0015] Line 1), the vision system comprising:
a mounting base [12] (Main duct 12 as the mounting base) (Referring to FIGS. 1 and 2, the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof.; Paragraph [0020] Line 1-3);
a vision support [38] fixed to the mounting base [12] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38; Paragraph [0021] Line 1-3; Referring to FIGS. 1 and 2, the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof; Paragraph [0020] Line 1-3; Sensor system 24 is connected to the duct 12 and sensor array includes a sensor support 38. Figure 1 shows a vision support 38 fixed to the mounting bas 12 (as the main duct));
two vision sensors [40-46] mounted on the vision support [38] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38, four sensor assemblies 40-46; Paragraph [0021] Line 1-4; Each of the sensor assemblies 40-46 includes a sensor device 54 with unique electromagnetic utilities and capabilities. For example, the sensor devices 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF).; Paragraph [0023] Line 1-5; sensor can be camera and therefore the sensor is a vision sensor);
window disposed on the mounting base [12] (Referring FIGS. 2-4, the sensor assemblies 40-46 are arranged such that the fields of view 58 thereof are directed through the window 34 on the housing 28 and used for various purposes depending on the particular types of sensor devices 54 installed; Paragraph [0028] Line 1-5); and
the vision support [38] is used to fix the two vision sensors [40-46] (As illustrated in FIGS. 3 and 4, within the housing 28, the sensor system 24 includes a sensor array 36. The sensor array 36 includes a sensor support 38, four sensor assemblies 40-46; Paragraph [0021] Line 1-4; The sensor assemblies (or sensors) 40-46 are linearly arranged on one side (e.g., upper) of the support 38 and each include a spindle 52 that is rotatably coupled to support 38 and a sensor (or electromagnetic) device 54 mounted atop the spindle 52. Each of the sensor assemblies 40-46 is thus coupled to the support 38 to rotate about sensor axes 56 that extend along the z-axis and are substantially co-planar; Paragraph [0022] Line 1-7), 
the two vision sensors [40-46] are respectively exposed from the windows [34] (Referring FIGS. 2-4, the sensor assemblies 40-46 are arranged such that the fields of view 58 thereof are directed through the window 34 on the housing 28 and used for various purposes depending on the particular types of sensor devices 54 installed; Paragraph [0028] Line 1-5; each camera is exposed from one window therefore plurality of cameras exposed from plurality of windows),
the upper housing and the mounting base form a body of the UAV (the main duct 12 is substantially annular and made of a composite material, such as a plastic and/or graphite. As will be apparent from the description below, the main duct 12 may serve as a frame for the MAV 10; Paragraph [0018] Line 1-5), and the vision system is fixedly mounted in the body [12] (the sensor system 24 includes a housing 28 connected to a side of the main duct 12 near an upper end thereof. The housing 28 is substantially rectangular with a substantially flat inner side 30 adjacent to the main duct 12 and a rounded outer side 32 opposing the main duct 12. The housing 28 has an opening or window 34 on the outer side 32 thereof which follows the rounded shape of the remainder of the outer side 32; Paragraph [0020] Line 1-8).
Pinney fails to teach that the mounting base [12] including a first positioning fixing structure; two vision sensors exposed from two sensor; an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure, wherein the vision support includes the second positioning fixing structure, and the second positioning fixing structure fits with the first positioning fixing structure.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), wherein each camera [2] is included in each window [9] (Figure1), wherein
the mounting base (sensor substrate as the mounting base) including a first positioning fixing structure [8] (filter case as the first position fixing structure as it fixes the position of the camera) (The illustrated embodiment illustrates the case of a color CCD camera, and for that purpose, a filter case 8 including an optical crystal filter 7 is provided. That is, the filter case 8 has a tubular portion 9 for accommodating the optical crystal filter 7, and has a recess 10 for accommodating the image pickup device package 2 on the back surface of the tubular portion 9; Page 3 Line 20-25);
an elastic washer [14] (elastic material 14 as the elastic washer) disposed between an annular slot being formed between the first positioning fixing structure [8] and a second positioning fixing structure [6] (interposition plate 6 as the second position fixing structure) (the rectangular elastic material 1 4 is fitted to the inner surface (recess 10) of the filter case 8 arranged in the camera front 1, and the image sensor package is inside the elastic material 1 4. 2 is press-fitted; Page 3 Line 27-29; Reference numeral 6 denotes an interposition plate interposed between the image pickup element package 2 and the image pickup board 4 during the soldering, and the interposition plate 6 allows the image pickup element package 2 to be attached to the image pickup substrate; Page 3 Line 15-18), wherein
the vision support (the support where the camera is placed is the vision support) includes the second positioning fixing structure ([6] (interposition plate 6 as the second position fixing structure) as it fix the position of the camera 2), and the second positioning fixing structure [6] fits with the first positioning fixing structure [8] (That is, the filter case 8 has a tubular portion 9 for accommodating the optical crystal filter 7, and has a recess 10 for accommodating the image pickup device package 2 on the back surface of the tubular portion 9. In the case of the embodiment, the center of the recess 10 is aligned with the optical axis 10; Page 3 Line 22-25; therefore, second position fixing structure 6 fits with the first position fixing structure 8; Figure 2). The purpose of doing so is to press-fit the sensor assembly, to align its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a first positioning fixing structure, an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure provides press-fit the sensor assembly, aligns its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position (Page 3 Line 26-31) therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other (Page 3 Line 4-8).

Regarding claim 11, Pinney fails to teach an UAV, wherein the vision system further includes: a fastener arranged to pass through the second positioning fixing structure and being fixed in the first positioning fixing structure to fix the vision support on the mounting base.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), further includes: 
a fastener [16] arranged to pass through the second positioning fixing structure [6] and being fixed in the first positioning fixing structure [8] to fix the vision support on the mounting base (Then, the screw 16 is inserted into the stupid hole 1 5 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 1 7 formed in the interposition plate 6. Due to this butterfly, the image sensor package 2 is press-fitted into the elastic material 14 and receives the restored elastic force from the elastic material 14 on the outer periphery thereof, and the image pickup completion package 2 is placed in the reference position (designed mounting) that should be originally. Position) is brought to. In the embodiment, since the center of the image sensor package 2 is provided so as to coincide with; Page 4 Line 3-10). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a first positioning fixing structure, an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure provides press-fit the sensor assembly, aligns its inner peripheral surface with the outer peripheral surface of the image sensor package at a reference position (Page 3 Line 26-31) therefore even if the image sensor package is slightly displaced, the optical axis and the center of the image sensor package are corrected so as to coincide with each other (Page 3 Line 4-8).

Regarding claim 12, Pinney fails to teach an UAV, wherein the first positioning fixing structure includes a fixing post with a fixing hole, the second positioning fixing structure includes a positioning cap sleeved placed on the fixing post and the positioning cap having a through hole, the fixing hole being coaxial with the through hole, the fastener goes through the through hole and is fixed in the fixing hole, and the elastic washer is housed in the positioning cap.
Pinney teaches sensor systems, and more particularly relates to a linear sensor system for use in a vehicle (Paragraph [0002] Line 1-3). Each of the sensor assemblies 40-46 includes a sensor device 54 may include an infrared (IR) camera, an electro-optical (EO) camera, a laser designator (LD), and a laser range finder (LRF) (Paragraph [0023] Line 1-5). Ishiyama also teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). 
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the first positioning fixing structure [8] includes a fixing post with a fixing hole [15], the second positioning fixing structure [6] includes a positioning cap sleeved placed on the fixing post [16] and the positioning cap having a through hole [17], the fixing hole [15] being coaxial with the through hole [17] (Figure 2), the fastener [16] goes through the through hole [17] and is fixed in the fixing hole [15], and the elastic washer [14] is housed in the positioning cap (Then, the screw 16 is inserted into the stupid hole 15 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 17 formed in the interposition plate 6. Due to this butterfly, the image sensor package 2 is press-fitted into the elastic material 14 and receives the restored elastic force from the elastic material 14 on the outer periphery thereof, and the image pickup completion package 2 is placed in the reference position (designed mounting) that should be originally. Position) is brought to; Page 4 Line 3-9). The purpose of doing so is to press fit the image sensor into the elastic material and to receive the restored elastic force from the elastic material on the outer periphery thereof, and the image pickup completion package is placed in the reference position (designed mounting) that should be originally. Position) is brought to.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a fixing post with a fixing hole and a through hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof, and the image pickup completion package is placed in the reference position (designed mounting) that should be originally. Position) is brought to (Page 4 Line 3-9).


Regarding claim 13, Pinney fails to teach an UAV, wherein a gap is formed between the fastener and an inner wall of the through hole.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein a gap is formed between the fastener [16] and an inner wall of the through hole [17] (Figure 2 shows a gap is formed between the fastener and an inner wall of the through hole). The purpose of doing so is to press fit the image sensor into the elastic material and to receive the restored elastic force from the elastic material on the outer periphery thereof.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to form a gap between the fastener and an inner wall of the through hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).
.
Regarding claim 14, Pinney fails to teach an UAV, wherein the fastener is a bolt and the fixing hole is a screw hole.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the fastener [16] is a bolt and the fixing hole is a screw hole [15] (Then, the screw 16 is inserted into the stupid hole 1 5 formed in the filter case 8, and the tip of the screw 16 is inserted into the screw hole 1 7 formed in the interposition plate 6; Page 4 Line 3-6; Figure 2 shows the fastener [16] is a bolt/screw and the fixing hole is a screw hole [15]). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a bolt and the fixing hole as a screw hole press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).
.
Regarding claim 15, Pinney fails to teach an UAV, wherein the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts (Figure 2 shows that the number of the fixing post is two, the two fixing posts being spaced apart and arranged in parallel, and the number of the positioning caps is the same as the number of the fixing posts). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include two fixing post and to arrange the two fixing posts being spaced apart and in parallel press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).

Regarding claim 16, Pinney fails to teach an UAV, wherein the vision support includes a Stiffener structure connecting the second positioning fixing structure, and the Stiffener structure includes a plurality of ribs being spaced apart.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the vision support includes a Stiffener structure [13] (elastic member 13 as the stiffener) connecting the second positioning fixing structure (Figure 2 shows the vision support includes a Stiffener structure [13] (elastic member 13 as the stiffener) connecting the second positioning fixing structure 6), and the Stiffener structure includes a plurality of ribs being spaced apart (Plurality of ribs shown in Figure 3). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to include a Stiffener structure connecting the second positioning fixing structure press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).


Regarding claim 17, Pinney teaches an UAV, wherein 
the mounting base [12] includes a plurality of side plates and a bottom plate respectively connected end to end, and a receiving groove arranged to receive and mount the vision support formed between the plurality of side plates and the bottom plate (Figure 1: Modified Figure 1 of Pinney above shows that the mounting base [12] includes a plurality of side plates respectively connected and a bottom plate, and a receiving groove arranged to receive and mount the vision support formed between the plurality of side plates and the bottom plate); one of the plurality of side plates includes the two windows being spaced apart (Pinney discloses window however Pinney does not disclose two window however Ishiyama discloses each sensor includes one window therefore Pinney discloses plurality of sensor and in view of Ishiyama Pinney discloses one sensor has one window and therefore plurality of windows).
Pinney fails to teach the fixing post extends upward from the bottom plate and is positioned between the two windows.
Ishiyama teaches an image sensor used in CCD cameras and the like (Page 2 Line 8). In the figure, 1 is the front of the camera, 2 is the image sensor package, 3 is the foot protruding from the image sensor package 2, and 4 is the image sensor substrate (Page 3 Line 11-12), 
wherein the fixing post extends upward from the bottom plate and is positioned between the two windows (Figure 2 shows the fixing post extends upward from the bottom plate and is positioned between the two windows). The purpose of doing so is to receive the restored elastic force from the elastic material and to press-fit the sensor assembly. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney in view of Ishiyama, because Ishiyama teaches to extend the fixing post upward from the bottom plate and to position between the two windows press fits the image sensor into the elastic material and receives the restored elastic force from the elastic material on the outer periphery thereof (Page 4 Line 3-9).

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinney ‘140 A1 in view of Ishiyama ‘371 U as applied to claim 1 above, and further in view of Peng, Tao et al. (Hereinafter “Peng”) in the Patent Publication Number CN 106794903 A (Published 31 May 2017).

Regarding claim 9, the combination of Pinney and Ishiyama fails to teach an UAV vision system, wherein the vision support includes a support body and two suspension arms connected to two sides of the support body, the second positioning fixing structure being arranged on the support body, each of the suspension arms extending outward and downward from an end of the support body, and the two vision sensors are respectively fixed to free ends of the two suspension arms.
Peng teaches an unmanned aerial vehicles, and in particular relates to a damping plate and damping plate having the unmanned vehicle (Technical Field Page 7 Line 1-2) wherein 
the vision support includes a support body [3221] in Figure 3 and two suspension arms [3222] connected to two sides of the support body, the second positioning fixing structure being arranged on the support body, each of the suspension arms [3222] extending outward and downward from an end of the support body [3221], and the two vision sensors [321] are respectively fixed to free ends of the two suspension arms [3222] (Claim 5: Shock-absorbing plate according to Claim 4, characterized in that the support includes a support base, the support base and located at the two sides of the suspension arm, the two sensors are respectively located on two of the arm of the stabilizer is connected to the free end; the damping plate and the connecting piece, the connecting piece is connected with the support base such that the matching of the supporting base and the suspension arm is fixed in the receiving groove). The purpose of doing so is to form the new structure of the damping plate, the sensor assembly includes a support member and mounting the sensor on the support member, the support member to ensure the installation of the sensor precision and rigid demand, the sensor is located in the accommodating chamber of the main body board, can play the role of the aim of sensor protection.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney and Ishiyama in view of Peng, because Peng teaches to include a support body and two suspension arms connected to two sides of the support body forms the new structure of the damping plate, the sensor assembly includes a support member and mounting the sensor on the support member, the support member ensures the installation of the sensor precision and rigid demand, the sensor is located in the accommodating chamber of the main body board, can play the role of the aim of sensor protection (Page 7; Content of the invention Line 19-23).
Regarding claim 18, the combination of Pinney and Ishiyama fails to teach an UAV, wherein the vision support includes a support body and two suspension arms connected to two sides of the support body, the second positioning fixing structure being arranged on the support body, each of the suspension arms extending outward and downward from an end of the support body, and the two vision sensors are respectively fixed to free ends of the two suspension arms.
Peng teaches an unmanned aerial vehicles, and in particular relates to a damping plate and damping plate having the unmanned vehicle (Technical Field Page 7 Line 1-2) wherein 
the vision support includes a support body [3221] in Figure 3 and two suspension arms [3222] connected to two sides of the support body, the second positioning fixing structure being arranged on the support body, each of the suspension arms [3222] extending outward and downward from an end of the support body [3221], and the two vision sensors [321] are respectively fixed to free ends of the two suspension arms [3222] (Claim 5: Shock-absorbing plate according to Claim 4, characterized in that the support includes a support base, the support base and located at the two sides of the suspension arm, the two sensors are respectively located on two of the arm of the stabilizer is connected to the free end; the damping plate and the connecting piece, the connecting piece is connected with the support base such that the matching of the supporting base and the suspension arm is fixed in the receiving groove). The purpose of doing so is to form the new structure of the damping plate, the sensor assembly includes a support member and mounting the sensor on the support member, the support member to ensure the installation of the sensor precision and rigid demand, the sensor is located in the accommodating chamber of the main body board, can play the role of the aim of sensor protection.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pinney and Ishiyama in view of Peng, because Peng teaches to include a support body and two suspension arms connected to two sides of the support body forms the new structure of the damping plate, the sensor assembly includes a support member and mounting the sensor on the support member, the support member ensures the installation of the sensor precision and rigid demand, the sensor is located in the accommodating chamber of the main body board, can play the role of the aim of sensor protection (Page 7; Content of the invention Line 19-23).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

KRUG et al. (US 20150314735 A1) discloses, “HOLDER FOR FASTENING A COMPONENT TO A GLASS PANE- FIG. 1 comprises a holder 1, with the aid of which at least one component can be fastened to a glass pane, preferably to a windscreen of a motor vehicle, a supporting body 2 which has an upper side 3 which faces towards the observer in FIGS. 1 to 4 and a lower side 4 which faces away from the observer. The supporting body 2 is able to be adhered to the glass pane with the lower side 4 by means of adhesion. Holding elements 5 are arranged on the upper side 3, with the aid of which components can be fastened to the supporting body 2. The supporting body 2 depicted here serves to receive at least three components. A first component space 6 for positioning a first component, a second component space 7 for positioning a second component, and a third component space 8 for positioning a third component are recognizable. The first component can, for example, be a combined rain and light sensor into which a fogging sensor can furthermore be integrated. For the fogging sensor, the supporting body 2 can then be equipped with an additional window 42. The second component can be a camera. The third component 8 can likewise be a camera, whereby a stereo camera system can be implemented overall. Instead of two separate cameras, the second and third components can also be formed by two lenses of a stereo camera. Furthermore, further holding elements 5 and component spaces are situated on the supporting body 2 shown here in order to be able to fix further components, sensors, lines and similar to the supporting body 2. For example, a fourth component space 37 for positioning a fourth component as well as a fifth component space 38 for positioning a fifth component are recognizable here. For example, the fourth component can be a night vision camera, for example an infra-red camera. The fifth component can be a so-called soldered distributor with which electrical contacts of the glass pane can be provided with electrical energy here. These contacts are preferably situated, in the case of a holder 1 attached to the glass pane, in a window 39 which is omitted in the carrier body 2, and are connected electrically to an electrical screen heater which is integrated into the glass pane. Furthermore, some of the holding elements 5 are provided to lock a cover, which is not shown here, in place, which can be designed as a shell and can cover the entire supporting body 2 (Paragraph [0023])-However Krug does not disclose an elastic washer disposed between an annular slot being formed between the first positioning fixing structure and a second positioning fixing structure, wherein the vision support is configured to fix the two vision sensors,…..the vision support includes the second positioning fixing structure, and the second positioning fixing structure fits with the first positioning fixing structure.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866